TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00617-CV


In re Keith Russell Judd




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N

		Keith Russell Judd, an inmate in federal prison, has filed a pro se petition for writ of
mandamus, asking this Court to compel the district court to rule on his various motions for
declaratory and injunctive relief against the Texas Secretary of State.  Judd has failed to provide
copies of these motions or specify when they were filed, but he claims in his petition that the
motions relate to his unsuccessful attempt in 2011 to be placed "on the State's 2012 Presidential
Primary Election Ballot as a Democratic Candidate for President of the United States," to remove
President Barack Obama from that ballot for being "not a natural born citizen," and "to allow all
convicted and incarcerated felons to vote" in the 2012 elections.
		Judd filed a similar petition for writ of mandamus in 2011, which this Court denied
because, on the record provided, we could not determine whether the district court had abused
its discretion in regard to any pending motion or whether Judd would lack an adequate
appellate remedy in that event.  See In re Judd, No. 03-11-00690-CV, 2011 Tex. App. LEXIS, at *1
(Tex. App.--Austin Nov. 16, 2011, orig. proceeding) (mem. op.).  We similarly cannot determine
on this record whether Judd is entitled to mandamus relief.  For this and other reasons, we deny
Judd's petition for writ of mandamus.  See Tex. R. App. P. 52.8(a).


						__________________________________________
						Bob Pemberton, Justice
Before Justices Puryear, Pemberton and Henson
Filed:   December 7, 2012